In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

              No. 06-12-00146-CR
        ______________________________


      VISHON O’NEAL COBBINS, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



   On Appeal from the 76th Judicial District Court
                Titus County, Texas
              Trial Court No. 17,594




     Before Morriss, C.J., Carter and Moseley, JJ.
                                            ORDER

       Court reporter Cresta LeFevre recorded the trial court proceedings in cause number 06-

12-00146-CR, styled Vishon O’Neal Cobbins v. The State of Texas, in the 76th Judicial District

Court of Titus County, Texas. The reporter’s record was originally due in this case on or before

October 15, 2012.        LeFevre sought and we granted an extension of that deadline to

November 14, 2012. We have received no additional requests for extensions and have not

received the reporter’s record.

       The Texas Rules of Appellate Procedure establish that both “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The Rules further instruct that an “appellate court may enter any order necessary to ensure the

timely filing of the appellate record.”      TEX. R. APP. P. 35.3(c).       In furtherance of our

responsibilities established by the Rules, we find we must take steps to ensure the timely filing of

this appellate record.

       Therefore, it is ordered that Cresta LeFevre complete and file the reporter’s record in

cause number 06-12-00146-CR, Vishon O’Neal Cobbins v. The State of Texas, trial court number

17,594, to be received by this Court no later than Friday, December 21, 2012.

       IT IS SO ORDERED.



                                              BY THE COURT

Date: December 4, 2012



                                                 2